DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,834,012 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175and MPEP § 1414.
The amendment filed February 10, 2022 is not in proper format. All deletions relative to the patent should be in single brackets. All additions relative to the patent should be underlined. This means any claim not in the patent should be completely underlined and should not indicate any deletions.

Claims 27-29 and 31-47 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Drawings
The drawing correction submitted February 10, 2022 should be amended to include the identifier (New) with the “FIG 7” label. Further, the identification information on the page is misplaced. Rule 1.84(c) requires this information to be in the top margin. Rule 1.84(i) states in part, “If views wider than the width of the sheet are necessary for the clearest illustration of the invention, the sheet may be turned on its side so that the top of the sheet, with the appropriate top margin to be used as the heading space, is on the right-hand side.” Thus, the “heading” should be moved to the “top” of the sheet (90 degrees from where it is now).


Effective Filing Date
This application is a reissue of patent No. 8,834,012, which was filed May 6, 2010 and
assigned application No. 12/774,959. The ‘959 application is a continuation-in-part of application
No. 12/557,730, filed September 11, 2009. The new claims currently being examined all require
the down hole pump to be powered by an engine or a generator that uses natural gas derived from the well. While the ‘012 patent can support this (in the paragraph beginning on line 51 of column 8), there is no support in the‘730 application. The ‘730 application stated various types of pumps that can be used for the down hole pump (beginning on line 63 of column 7). As such, the effective filing date for the currently pending claims is the filing date of the ‘959 application, May 6, 2010.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any 
Claims 27-42,44,45 and 46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pre-Grant Publication 2008/0264641 to Slabaugh et al (hereinafter “Slabaugh”) in view of US Pre-Grant Publication No. 2010/0038907 to Hunt et al. (hereinafter, “Hunt”).
Slabaugh discloses a method of performing a well treatment operation comprising having a solid material (paragraph 20) in a storage unit located at a height sufficient for transferring the solid material using gravity (130, which is located above ground level), transferring the solid material from the storage unit using gravity (conveyor 190 will not work without gravity to load it), using a blender (50) to prepare a well treatment fluid comprising a liquid and the solid material (paragraph 17), transferring the well treatment fluid from the blender to a down hole pump  and pumping the well treatment fluid into a down hole location using the down hole pump (paragraph 36 states that the mixture “is subsequently injected into the well 60”). Slabaugh does not teach an electric generator used to power the down hole pump and powered by conditioned field gas. Hunt discloses a generator (215) for use at a well site which uses gas from the well (traveling through 231) to power the engine (210) which powers the generator and also uses the generated electricity to power a well pump (280). Hunt includes an accumulator (paragraph 39) to provide a constant feed of the gas. This can be seen as conditioning the gas and the reference further states that natural gas (which is usually conditioned) from an auxiliary tank can be used. It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention from the teaching of Hunt to modify the well treatment operation of Slabaugh by adding electric power generation using natural gas and 
In regard to claim 28, conveyor 190 of Slabaugh is fed by gravity, so the solid material is directed to the blender using gravity. The claim does not currently require the material passing from the storage unit to the blender solely by gravity. In regard to claim 29, paragraph 17 of Slabaugh states that proppant is stored and then conveyed to and blended in blender 50. In regard to claim 30, the title of Slabaugh is “Blending Fracturing Gel”. In regard to claim 31, paragraph 27 of Hunt states that the generator can be used to power a local load. The blender 50 of Slabaugh is powered by power source 100. It is considered obvious that the power source of Hunt could be used to reduce waste, in that the blender of Slabaugh is a local load and powering with an onsite generator eliminates duplicity or extra transmission equipment. In regard to claim 32, Slabaugh does not discuss the use of legs, but figures 2 and 4 show legs (unnumbered) supporting the handling system 120. In regard to claim 33, paragraph 44 of Slabaugh states that amount of dry material remaining in the bulk-metering tank is monitored. See also paragraph 22. In regard to claim 34, Slabaugh discloses in paragraph 43 that the load cells 240 convey information to control unit 730. Paragraph 42 states (in part), that the processes of controller 730 can use “a wired or wireless connection”. In regard to claim 35, see paragraphs 39,40 and 42 of Slabaugh. In regard to claim 36, paragraph 17 of Slabaugh discusses the use of powder and water and mixing them in the blender and possibly an earlier hydrating of the gel preceding the blender. In regard to claim 37, pump 690 of Slabaugh transfers gel concentrate from the hydration tank to eventually be pumped down hole. In regard to claim 38, paragraph 51 describes the control system able to make changes based on the viscosity of the fluid almost instantaneously. In regard to claim 39, paragraphs 19 and 43 of Slabaugh describe the control system for metering the dry solid, including load cells 240. In regard to claim 40, paragraph 41 of Stabaugh states that visual feedback can be provided to the operator. In regard to claim 41, Stabaugh shows gel mixer 290 which feed the mixture into .  

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slabaugh in view of Hunt as applied to claims 27-42,44,45 and 46 above, and further in view of US Pre-Grant Publication No. 2010/0071899 to Coquilleau et al. (hereinafter “Coquilleau”).
	As discussed above, Slabaugh, as modified, renders applicants’ basic inventive concept of claim 27 and 42, a method of performing a well treatment operation which stores a solid material, blends the solid material with a liquid and injects the resultant fluid into a well using a down hole pump which is powered by a electricity generated by a generator using natural gas, obvious. Claim 43 depends from claim 42, which depends from claim 27, and adds the feature that compressed natural gas is used to power the generator. Coquilleau discloses a system of powering well components using natural gas. Paragraph 20 states that compressed natural gas, liquefied natural gas or gas from the well bore can be used as a fuel source. It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention from the teaching of Coquilleau to use compressed natural gas as the fuel source as they are taught to be equivalent to gas from the well bore.

s 27-42 and 44-47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pre-Grant Publication 2007/0201305 to Heilman et al (hereinafter “Heilman”) in view of Hunt.
Heilman discloses a method of performing a well treatment operation comprising having a solid material (paragraph 24) in a storage unit (106), transferring the solid material from the storage unit using gravity (“Gravity can be the substantial means of delivering proppant from the proppant tank”, paragraph 24 or “The proppant storage and metering unit can deliver proppant to the blending unit using substantially gravity”, paragraph 4), using a blender (105) to prepare a well treatment fluid comprising a liquid and the solid material (paragraph 26), transferring the well treatment fluid from the blender to a down hole pump  and pumping the well treatment fluid into a down hole location using the down hole pump (pumping grid 111). Heilman does not teach an electric generator used to power the down hole pump and powered by natural gas. Hunt discloses a generator (215) for use at a well site which uses gas from the well (traveling through 231) to power the engine (210) which powers the generator and also uses the generated electricity to power a well pump (280). Hunt includes an accumulator (paragraph 39) to provide a constant feed of the gas. This can be seen as conditioning the gas and the reference further states that natural gas (which is usually conditioned) from an auxiliary tank can be used. It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention from the teaching of Hunt to modify the well treatment operation of Heilman by adding electric power generation using natural gas and using the derived electricity to power a down hole pump to reduce or eliminate greenhouse gas emissions and eliminating the waste of natural resources (as stated in paragraph 5 of Hunt). 
In regard to claims 28 and 29, Heilman states in paragraph 4, “The proppant storage and metering unit can deliver proppant to the blending unit using substantially gravity.” In regard to claim 30, paragraph 26 of Heilman explicitly states that the fluid being produced to be pumped downhole is a fracturing fluid. In regard to claim 31, paragraph 4 of Heilman states, “”The . 

 
Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heilman in view of Hunt as applied to claims 27-42,44,45 and 46 above, and further in view of Coquilleau.
As discussed above, Heilman, as modified, renders applicants’ basic inventive concept of claim 27 and 42, a method of performing a well treatment operation which stores a solid material, blends the solid material with a liquid and injects the resultant fluid into a well using a down hole pump which is powered by a electricity generated by a generator using natural gas, obvious. Claim 43 depends from claim 42, which depends from claim 27, and adds the feature that compressed natural gas is used to power the generator. Coquilleau discloses a system of powering well components using natural gas. Paragraph 20 states that compressed natural gas, liquefied natural gas or gas from the well bore can be used as a fuel source. It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention from the teaching of Coquilleau to use compressed natural gas as the fuel source as they are taught to be equivalent to gas from the well bore.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 27-29 and 31-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-46 of copending Application No. 17/221,152 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same method steps with only minor semantic differences. Both applications claim a method of performing a fracturing operation with a solid used in the process held in a storage container and fed by gravity to a blender with the resultant material from the blender fed to a down hole pump, with the down hole pump powered by a generator which uses conditioned field gas as a fuel. An ordinary practitioner in the art would consider it obvious that the method of the current claims overlaps with the method of the ‘152 claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 27-29 and 31-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-41 of copending Application No. 17/221,204 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same method steps with only minor semantic differences. Both applications claim a method of performing a fracturing operation with a solid used in the process held in a storage container and fed by gravity to a blender with the resultant material from the blender fed to a down hole pump, with the down hole pump powered by a generator which uses conditioned field gas as a fuel. An ordinary practitioner in the art would consider it obvious that the method of the current claims overlaps with the method of the ‘204 claims.  


Claims 27-29 and 31-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-46 of copending Application No. 17/221,242 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same method steps with only minor semantic differences and the current limitation of powering the pump with a generator powered by natural gas from the site is one of the alternatives claimed in the ‘242 application. Both applications claim a method of performing a fracturing operation with a solid used in the process held in a storage container and fed by gravity to a blender with the resultant material from the blender fed to a down hole pump, with the down hole pump powered by a generator which uses conditioned field gas as a fuel. An ordinary practitioner in the art would consider it obvious that the method of the current claims overlaps with the method of the ‘242 claims. The ‘242 claims include options for powering the pump that are not claimed in this application, but the claims of this application are contained in the claims of the ‘242 application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 27-29 and 31-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-45 of copending Application No. 17/221,317 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same method steps with only minor semantic differences and the ‘317 including options that are not claimed here (but claimed in the alternative with steps that are claimed here). Both applications claim a method of performing a fracturing operation with a solid used in the process held in a storage container and fed by . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 2-10-2022 have been fully considered but they are not persuasive. In regard to the reissue declaration, applicant states that the conditions of 37 C.F.R. 1.175 and MPEP 1414 have been met and the Office Action has not cited, and Applicant is unaware of, any requirement that the same error cannot be corrected across multiple reissue applications.” MPEP 1414 (II) (D) (1) states: 
(1) Where a continuation reissue application is filed with a copy of the reissue oath/declaration from the parent reissue application, and the parent reissue application is not to be abandoned, the reissue oath/declaration should be accepted by the Office of Patent Application Processing (OPAP) without further evaluation, because it is an oath/declaration, albeit improper under 35 U.S.C. 251. The examiner should, however, reject the claims of the continuation reissue application under 35 U.S.C. 251  as being based on an oath/declaration that does not identify an error being corrected by the continuation reissue application, and should require a new oath/declaration. See 37 CFR 1.175(f)(2)  for reissue applications filed on or after September 16, 2012, and pre-AIA  37 CFR 1.175(e)  for reissue applications filed before September 16, 2012. One of form paragraphs 14.01.01, 14.01.02, or 14.01.03 may be used. If the same error corrected in the parent is also being corrected in the continuation reissue application, but the error is being corrected in a different way, a petition under 37 CFR 1.183  will be needed to waive pre-AIA  37 CFR 1.175(e)  for a reissue application filed before September 16, 2012. If the reissue application was filed on or after September 16, 2012, a petition under 37 CFR 1.183  is no longer needed; however, a statement is needed to explain compliance with 37 CFR 1.175(f)(2).


In regard to the double patenting, applicant refers to MPEP 804(I)(B)(1). It is assumed that applicant is referring to section (b)(1) of this section which directs the examiner to withdraw the rejection for the application having the earliest effective U.S. filing date. This is not applicable to this instance, however, as section (a) states that the effective US filing date of a reissue application is the effective filing date of the original application. That means that the reissues have the same effective filing date. Section (b)(ii) states: 
(ii)    Applications have the same effective U.S. filing date
If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) ) with respect to the conflicting claims (see paragraph (a) Effective U.S. filing date, above) the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application.
In regard to the 103 rejections relying on Hunt, applicant argues that the system of Hunt would not produce enough power to completely power a fracturing operation. The examiner does not disagree, but the claim does not claim that all of the power for the operation is derived from the generator powered with gas from the well site. The claim has been amended to claim that the generator is operated without diesel (which was sufficient for the withdrawal of the rejections relying on Schultz), but Hunt supplements the power from the generator with power from a grid when the generator is not sufficient to power the pump. It is also agreed that fracturing requires significantly more power than running the production well of Hunt. Heilman and Slabaugh teach the fracturing pumps. If an ordinary practitioner wanted to limit the carbon footprint of one of these systems, he or she would be directed by Hunt to capture the off-gas so it can be effectively utilized. The teaching of Hunt to derive more energy from energy grid 110 when there is insufficient power to run the desired operation from the generator is not seen to teach away from using the system in a process (such as fracturing) that requires more energy, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807.  The examiner can normally be reached on M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees: /JAK/ /E.D.L/                            SPRS, Art Unit 3993